Seth Asher Nadler, Esq.
Direct Dial: (646) 767-2270
Facsimile: (212) 658-9177                              The motion for conference is DENIED. This matter was
E-mail: Seth@lawicm.com                                discontinued on June 11, 2019, subject to reopening should the
                                                       parties notify the Court within 30 days that the settlement had
October 23, 2019                                       not been consummated. Doc. 16. The time period to notify the
                                                       Court has expired; the Court no longer has jurisdiction.
VIA ECF
Honorable Edgardo Ramos
United States District Court
Southern District of New York                                     Nov. 21, 2019
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York, 10007

Re: Natassja Rappa on Behalf of Her Infant Daughter L.O. v. Hibachi Grill and
Supreme Buffet Inc.
    Index.: 1:18-cv-10050-ER


Dear Judge Ramos:

    Our firm represents the Plaintiff in the above-referenced matter. Plaintiff and Defendant
respectfully submit this joint letter in support of their request for a conference to discuss the
settlement agreement. Plaintiff signed the settlement agreement and delivered the papers to
Defendant on August 13, 2019, via e-mail, along with the firm’s signed W-9. Plaintiff inquired of
Defendant when Plaintiff would receive the check and Defendant informed Plaintiff that before he
tenders the check he would like a conference with the Court. Both parties request a conference in
order to assess the status of settlement. Defendant has assured Plaintiff that she will receive the
settlement check either at or directly after the conference. Plaintiff thanks the Court for
consideration of this matter.


Respectfully submitted,

/s/ Seth Nadler
Seth Nadler, Esq.


cc:    Counsel for Defendant(via ECF)




                                                1
